       Case 2:15-cr-00045-SMJ           ECF No. 189         filed 01/27/21      PageID.1289 Page 1 of 2
 PROB 12C                                                                             Report Date: January 27, 2021
(6/16)

                                       United States District Court                                          FILED IN THE
                                                                                                         U.S. DISTRICT COURT
                                                                                                   EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                                    Jan 27, 2021
                                        Eastern District of Washington                                  SEAN F. MCAVOY, CLERK



                   Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Christopher Ray Myers                         Case Number: 0980 2:15CR00045-SMJ-1
 Address of Offender:                          , Spokane, Washington 99204
 Name of Sentencing Judicial Officer: The Honorable Justin L. Quackenbush, Senior U.S. District Judge
 Name of ReSentencing Judicial Officer: The Honorable Salvador Mendoza, Jr., U.S. District Judge
 Date of Original Sentence: August 18, 2017
 Original Offense:        Felon in Possession of a Firearm and Ammunition, 18 U.S.C. § 922(g)(1)
 Original Sentence:       Prison - 77 months                     Type of Supervision: Supervised Release
                          TSR - 36 months

 Re-sentencing:           Prison - Time Served (1,245 days)
 (July 28, 2020)          TSR - 36 months
 Asst. U.S. Attorney:     Stephanie A. Van Marter                Date Supervision Commenced: July 28, 2020
 Defense Attorney:        Colin G. Prince                        Date Supervision Expires: July 27, 2023


                                          PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 12/18/2020 and 01/14/2021.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number

            6           Special Condition #4: You must abstain from the use of illegal controlled substances and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: It is alleged Mr. Myers violated the terms of his supervised release
                        by using morphine on or about January 26, 2021.

                        On August 20, 2020, the undersigned officer reviewed Mr. Myers’ conditions of supervision
                        with him. He signed his judgment acknowledging an understanding of his conditions of
                        supervision.

                        On January 26, 2021, the color of the day for urinalysis testing at Pioneer Human Services
                        (PHS) was brown, Mr. Myers’ assigned color for random urinalysis testing. Mr. Myers
     Case 2:15-cr-00045-SMJ             ECF No. 189        filed 01/27/21      PageID.1290 Page 2 of 2
Prob12C
Re: Myers, Christopher Ray
January 27, 2021
Page 2

                       provided a urine sample that yielded a positive result for the presence of morphine. Mr.
                       Myers denied the use of illicit drugs after being questioned.


The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      01/27/2021
                                                                              s/Corey M. McCain
                                                                              Corey M. McCain
                                                                              U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ X]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ X]     Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                              Signature of Judicial Officer

                                                                                     01/27/2021
                                                                              Date
